Citation Nr: 0305731	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

(The veteran's claim seeking service connection for 
chlorance, asserted as secondary to his exposure to a toxic 
herbicide (Agent Orange), as well as his application to 
reopen a claim of service connection for cardiovascular 
disability, to include hypertension, will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating action of 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination, and in January 1995 and 
December 1997, the Board remanded the case for further 
development and adjudication.  

The veteran has also perfected an appeal from a May 1997 
rating action by which, in pertinent part, the RO denied 
claims of service connection for a psychiatric disability and 
chloracne, which he asserted was secondary to his exposure to 
Agent Orange, and determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a cardiovascular disease, to include 
hypertension. 

In a June 1999 decision, the Board denied the veteran's claim 
of service connection for a psychiatric disability, to 
include PTSD.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2000 Order, the Court granted the parties' 
joint motion for remand, vacating the Board's June 1999 
decision and remanding this case for compliance with the 
terms of the joint motion.  

In June 1999 decision, the Board also remanded the veteran's 
claim seeking service connection for chlorance and his 
application to reopen a claim of service connection for 
cardiovascular disease.  Thereafter, when this matter was 
again before the Board in May 2001, the Board remanded those 
claims, together with the issue of entitlement to service 
connection for psychiatric disability, to include PTSD.

The Board is undertaking additional development with respect 
to the veteran's claim seeking service connection for 
chloracne, asserted as secondary to his exposure to Agent 
Orange, as well as his application to reopen a claim of 
service connection for cardiovascular disability, to include 
hypertension, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The preponderance of the evidence shows that the veteran 
does not have PTSD.

3.  Although the veteran reported a history of psychiatric 
symptoms at the time of service examination conducted prior 
to service, no neuropsychiatric disorder was noted.  

4.  The veteran failed to cooperate with the scheduled August 
2002 VA psychiatric examination and had previously been 
advised of the importance of that examination, as well as the 
consequences of his failure to do so, and he has not 
demonstrated good cause for that failure.

5.  The available medical evidence does not establish the 
onset of an acquired psychiatric disability until many years 
after the veteran's active service ended.

6.  The preponderance of the medical evidence does not 
establish an etiological link between any current psychiatric 
disability, however diagnosed, and the veteran's military 
service.


CONCLUSION OF LAW

The veteran's psychiatric disability, to include PTSD, is not 
a disability incurred in or aggravated by his military 
service, nor may a psychosis be presumed to have been 
incurred as result of service.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for a psychiatric 
disability, to include PTSD, and that the requirements of the 
VCAA have in effect been satisfied.

The RO has compiled a list of the veteran's asserted in-
service stressors and in November 1995 forwarded these to the 
U. S. Army and Joint Services Environmental Support Group 
(ESG) (now known as the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR)), which in an August 1996 
reply, corroborated some of his claimed stressors.  In 
addition, in August 1992, the veteran testified at a hearing 
held before a hearing officer at the RO.  Further, he has 
been provided with VA examinations to determine the nature 
and extent of his psychiatric disability and to obtain 
opinions as to the etiology of this condition in July and 
August 1991, July 1994, October 1996, September 1998 and 
February 2002.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Moreover, VA attempted to afford him another such 
examination in August 2002, but as will be discussed below, 
the veteran failed to cooperate.  In addition, the RO has 
obtained pertinent VA and private medical records, including 
those of the Social Security Administration (SSA).

The veteran and his representatives have also been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a numerous letters and in the three remands, the 
RO and the Board have notified the veteran of the evidence 
needed to substantiate his claim and offered and attempted to 
assist him in obtaining any relevant evidence.  These 
communications gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for, and indeed, the veteran does not contend otherwise.  
Moreover, the veteran and his attorney, as well as his former 
representative, have been given the opportunity to submit 
written argument on numerous occasions.  

Under these circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a fourth remand of the issue to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA, or to give 
his attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

Prior to his entrance into active service in December 1966, 
the veteran was given a comprehensive medical examination by 
the military.  At that time he described his state of health 
as "poor," due to psychiatric problems, and reported a 
medical history of depression, excessive worry, and nervous 
trouble.  He stated that under the student health services at 
his college, he was under psychiatric care for nervousness 
and that his school studies had given him a lot of tension.   
The veteran was given a neuropsychiatric consultation in 
which he asserted that he had stopped taking college courses 
because he had not felt right.  He claimed that he had 
suffered with nervousness, insomnia, and confusion.  The 
assessment of the examiner was "S-1."  The examination 
report under the listing for the psychiatric evaluation had 
markings in both the normal and abnormal boxes.  In the notes 
of the examination report, it was remarked that the veteran's 
psychiatric evaluation was determined to be "S-I."  The 
examiner found that the veteran was qualified for enlistment 
into the military service.  The psychiatric entry on the 
veteran's medical profile chart noted a "1."

The veteran was given a follow-up neuropsychiatric evaluation 
by service examiners in July 1967.  It was reported that the 
veteran had made complaints of nervousness.   He also 
complained of headaches, but his symptoms did not fit any 
medical entity.  It was found that the veteran's motivation 
was very poor but no disqualifying neuropsychiatric disorder 
was diagnosed; the assessment was "S-1."  

The service medical records are negative for treatment or 
diagnosis of a psychiatric disorder, and the service 
separation examination, dated in September 1971, reflects 
that he was psychiatrically normal.

The veteran was issued a U. S. Department of Defense (DD) 
Form 214 in September 1971.  His primary military specialty 
was referred to as an electronic mechanic.  The veteran's 
military awards included the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Gallantry 
Cross (military unit citation).  His service personnel 
records indicate that he served aboard the U.S.S. Delta, the 
U.S.S. Regulus, and the U.S.S. Oriskany.  A review of the 
veteran's performance record discloses that on only one 
occasion was his performance rated below 3.0.  In October 
1970, the veteran's "professional performance" was 
evaluated as 2.8.   The veteran was recommended for 
reenlistment by his evaluator in September 1971.  

In December 1990, the veteran filed a claim for a nonservice-
connected disability pension.  VA medical records, dated from 
March to October 1990 show that in March 1990, the veteran 
complained of having depression, paranoia, and inability to 
cope with his environment.  He asserted that he had 
previously been diagnosed with schizophrenia.  The current 
diagnosis was also schizophrenia.  An April 1990 outpatient 
record reflects a diagnosis of depression.  A psychiatric 
evaluation of the same date noted the veteran's complaints of 
feeling sick, worrying about his sick mother, and of being 
depressed.  He claimed that despite his medical history that 
included a diagnosis for schizophrenia in 1967, he was 
accepted into military service.  It was noted that the 
veteran did not report any real combat history, but had 
served aboard an aircraft carrier.  The veteran was reported 
to have a college degree in aviation administration and a 
pilot's license.  He asserted that he had been unemployed 
since September 1989.  The examiner opined that he gravely 
doubted that the veteran was schizophrenic, but more likely 
suffered from major depression.  The examiner commented that 
the pre-service diagnosis for schizophrenia was probably to 
exempt the veteran from the draft.  An outpatient record of 
May 1990 noted an assessment of definite paranoid thinking.

The veteran filed a claim for service connection for PTSD in 
June 1991.  He claimed that he had recurrent nightmares that 
took place in dark places where people would have limbs 
severed in torturous situations.  The veteran also reported 
dreaming that he fell from the sky and woke up right before 
he would have hit the ground.  The veteran stated that he had 
started college right after leaving the military in 1971, but 
did not finish his degree until 1985.  The veteran explained 
that this delay was caused by his confusion.  He claimed that 
he had worked at more then 50 jobs since his separation from 
the military and was unable to keep any single job more than 
one year.  He indicated that he had always been a financial 
burden on his parents, that he was divorced from his spouse 
within six months of leaving active service and had not had a 
long-term relationship since then.  The veteran alleged that 
he had virtually no interpersonal relationship with his own 
son.  He claimed that he continually argued and alienated 
anyone who was close to him.   The veteran blamed all of 
these problems on his experiences in Vietnam.

In late June 1991, the RO sent the veteran a letter 
requesting that he submit evidence, both lay and medical, 
showing that he had a service-connected disability.  He was 
informed that his failure to submit this evidence could have 
an adverse effect on his claim for service connection.  In a 
separate June 1991 letter, the veteran was asked to submit 
details of his claimed in-service stressful events and 
medical evidence of his current psychiatric disorder.  He was 
again informed that his failure to submit this evidence could 
have an adverse effect on his claim for service connection.

A separate written statement was received from the veteran in 
July 1991.  He claimed that he had experienced nightmares 
since his military service.  The veteran asserted that he had 
served aboard the U.S.S. Oriskany in the Tonkin Gulf from 
1969 to 1971.  He claimed that while onboard this ship a 
number of fatal accidents occurred that were especially 
frightening, including the crash landing of an F-8 fighter 
plane and a flight deck worker who was sucked into a jet 
intake.  The veteran related that a piece of an aircraft hit 
the compartment wall of his sleeping quarters in the aft end 
of the ship.  He also claimed that a pilot, whom he 
identified, was shot down on a mission and this was reported 
to the crew.

A letter was received from the veteran in August 1991.  He 
reported that he had recently received a psychiatric 
evaluation at a VA facility.  The veteran noted that this 
examiner had asked him if he had been an officer or enlisted 
person during his active service and if he had ever been in 
the military.  The veteran opined that these questions were 
purposely asked to prejudice his claim.

The veteran was afforded a series of VA examinations in July 
1991, and during these examinations, his complaints included 
depression.  A VA social worker evaluation reflects that the 
veteran was unemployed.  Prior to entering the military, the 
veteran had attended college.  During this period, the 
veteran claimed that he had problems with his girlfriend, 
maintaining his college work, and coping with pressure from 
his local draft board regarding his deferment.  He asserted 
that he was seen by a private psychiatrist who had diagnosed 
him as having schizophrenia.  The veteran noted that he 
eventually entered the military and his psychiatric problems 
had been found not to exempt him from military service.  
While in the military, the veteran noted that he had been 
assigned to the U.S.S. Oriskany and had served on three tours 
off the coast of Vietnam.  He stated that his ship was never 
attacked by the enemy.  The veteran's worst experience in the 
military was witnessing an F-8 aircraft being sheared in the 
middle while landing on his ship.  The pilot reportedly was 
never found.  The veteran acknowledged that he had never been 
treated for any psychiatric problems while in the military.  
After leaving the military, he claimed that he was soon 
divorced from his spouse, estranged from his son, that it 
took over ten years to complete a bachelors degree program, 
and that he could not maintain a stable personal relationship 
or job.  

A fee basis physician gave a VA psychiatric examination to 
the veteran in August 1991.  The veteran claimed that during 
his military service he was an avionics technician.  He 
reported only minimal treatment for his claimed psychiatric 
problems.  The examiner opined that the veteran's symptoms 
were consistent with diagnoses for either generalized anxiety 
disorder or PTSD.  However, the examiner felt that the 
veteran had not reported a pattern of exposure to traumatic 
situations that would allow the use of a diagnosis for PTSD.  
It was noted that the examiner had reviewed the veteran's 
claims file.  

In January 1992, the RO contacted the National Personnel 
Records Center (NPRC) and again requested that all of the 
veteran's service medical records be forwarded to the VA.   
The NPRC responded in February 1992 that all available 
records had previously been sent to the RO.

By rating decision of March 1992, the RO denied service 
connection for PTSD.  The veteran submitted a letter in early 
May 1992, asserting that the military should have found him 
unfit for service at the time of his entrance.  He reported 
that, prior to entering the military, he had been under 
psychiatric care.  The veteran alleged that he had been 
pressured to say everything was "OK" so that he could 
escape the stigma of prolonged mental care.  

At his hearing on appeal in August 1992, the veteran 
testified that his psychiatric symptoms included depression, 
loss of interest in work and other activities, anger, 
anxiety, and mistrust.  The veteran also noted that he had 
nightmares about being in a dark place that he related to 
working below deck on a ship while in the military.  He 
claimed that he had not worked in the last three years.  The 
veteran stated that his depression affected his job 
performance and resulted in him not having the motivation to 
get and keep a job.  He testified that the longest period of 
employment he had since leaving the military was working as a 
bill collector for a bank for eleven months.  The veteran 
noted that he was fired from this job because of his 
absenteeism.  When asked about his reason for not attending 
his work, the veteran replied that "I don't feel like going 
to work today, so I'm not going to go."  He also claimed 
that he could never adapt to his work environments and felt 
distrustful and angry with the people supervising him.  The 
veteran asserted that he entered college soon after leaving 
the military but did not complete his degree until 1985.  He 
reported that his degree was in "Industrial Technology."  
The veteran testified that he currently lived with his 
mother, who supported him financially, and that he spent his 
day performing household chores, watching television, and 
reading.

The veteran testified that he had been exposed to several 
stressors while serving aboard a U.S. Navy aircraft, U.S.S. 
Oriskany.  He cited as one of these stressors the death of a 
commander, whom he identified, while on a mission over 
Vietnam.  He acknowledged that he had not known this 
individual personally and he had not actually witnessed the 
death of this person.  The veteran reported that he had heard 
of this person being missing in a ship-wide announcement by 
the Captain of the Oriskany.  He claimed that he had 
witnessed either an A-4 or A-7 aircraft takeoff from the 
carrier when its pilot soon ejected from the aircraft.  The 
veteran asserted that the aircraft then crashed into the 
ocean, but the pilot was recovered.  He alleged that at times 
he would have strong memories of these incidents, but then go 
for periods of months without thinking about them.  The 
veteran reported that while in the military he worked as an 
avionics technician with his duties primarily below deck on 
U. S. Navy ships.

At the hearing, the veteran submitted a March 1992 VA 
outpatient record, which reflects that it was prepared based 
on a staff meeting of the mental health clinic after a review 
of the veteran's chart.  The veteran was found to suffer with 
chronic anger, confusion, depression, alienation, and 
numerous "unresolved conflicts" concerning his "combat" in 
Vietnam.  The writer noted that, due to the veteran's present 
symptomatology and history, the mental health clinic staff 
had given him a diagnosis of PTSD since 1971 that had 
resulted from his Vietnam experiences.   The writer reported 
that the veteran had refused in-patient treatment.

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1992.  He was informed that his claim 
for service connection for PTSD had again been denied.  It 
was acknowledged that the VA outpatient record had reported a 
diagnosis for PTSD; however, it was found that the evidence 
of record did not support such a diagnosis as the veteran was 
not directly involved in combat or personally knew the 
service members who were missing or killed.

A written statement was received from the veteran in late 
September 1992 in which he contended that the RO could not 
refute a diagnosis made by a VA healthcare professional.  The 
veteran asserted that all of his claimed symptoms were 
typical of PTSD.  He also argued that no direct involvement 
in combat did not preclude the granting of service connection 
for PTSD based on other types of stressful events.

The veteran's representative submitted written contentions in 
December 1992.  It was argued that the veteran's service 
medical records had noted a pre-existing psychiatric 
disability at the time of his entrance into active duty.  The 
representative contended that the rigors and life-threatening 
situations of military service might easily have aggravated a 
pre-existing psychiatric disorder or caused PTSD in a "pre- 
disposed" or a more psychologically vulnerable individual.  

The VA arranged in July 1994 for the veteran to receive a 
psychiatric examination from a private psychiatrist.  The 
veteran's history included his claimed pre-service treatment 
for schizophrenia.  He noted that prior to his military 
service he could not pass his college level courses and had 
always felt a little depressed since adolescence.  The 
examiner noted the following:

[The veteran] tends to blame the "memory of Vietnam" for 
his problems, since they interfere with his function as an  
"independent" person.  He, himself, admits he is not sure 
how this would be so.  He feels that maybe his memories of 
Vietnam have changed his motivation and make him more bored 
and make for a lack of interest, but he admits that he had 
these problems prior to the service; furthermore, he feels 
that he had these problems stretching way back to childhood.

Psychological testing revealed mild nervous symptoms and 
significant depression.  The diagnoses were dysthymia of 
early onset and a personality disorder, possibly secondary to 
a long-standing depression.  It was opined that the veteran's 
psychiatric disorders existed prior to his military service 
and that his dysthymia dated back to his childhood.  The 
examiner indicated that the veteran's claims file was not 
available for review and that the veteran felt that he did 
not need psychiatric treatment.

In January 1995, the Board remanded this case for development 
of the veteran's SSA medical records, verification of his 
claimed stressors, and another VA psychiatric examination.   
By letter of February 1995, the RO contacted the veteran and 
requested that he submit more detailed information regarding 
his claimed stressors.  This information was requested to 
include specific names and dates of those involved.  He was 
informed that his failure to submit this information could 
result in an adverse action regarding his claim for service 
connection.  

A written statement was received from the veteran in January 
1995 that discussed his claimed in-service stressors.  He 
claimed that the first person he had known that died as a 
result of the Vietnam War was a commander whom he again 
identified who had been shot down on a low level attack over 
Vietnam in 1969.  The veteran reported that a F-8 
"Crusader" had crashed landed on the deck of his ship which 
resulted in this aircraft overshooting the deck and hanging 
off the edge of the ship by an arresting wire.  It was noted 
that the pilot of this aircraft was recovered.  Another F-8 
aircraft had broken apart during a landing on the ship 
resulting in the forward section with the pilot crashing into 
the ocean.  He reported that another crewmember had been 
sucked into the intake of a jet aircraft.  The veteran 
acknowledged that he had not witnessed this event, but had 
been told about it by another service member.  He claimed 
that a lieutenant, whom he identified, had been blown off the 
deck of his ship by the exhaust blast of a jet engine.  The 
veteran asserted that the lieutenant's body was never 
recovered.  It was claimed that a lieutenant was shot while 
on liberty in the Philippines.   The veteran acknowledged 
that he had not witnessed this shooting.  Finally, the 
veteran noted that an aircraft had hit the edge of his ship 
resulting in the landing gear impacting the wall of his 
sleeping compartment.  He asserted that he had requested that 
his sleeping quarters be changed after this incident.  The 
veteran alleged that all of these incidents happened aboard 
the U.S.S. Oriskany between 1969 and 1971 while it was 
deployed on three combat cruises to Vietnam.  He further 
opined that these incidents had led to his current PTSD.

The RO received in January 1995 a copy of a SSA decision, 
dated in May 1992, which reflects that he was awarded 
disability benefits from that agency.  It was noted that the 
veteran's psychiatric disabilities included dysthymia and 
PTSD.  Enclosed with this decision were the medical records 
relied on by the SSA in awarding the veteran's benefit.  
These records included VA medical records dated from April 
1990 to May 1991, which had been previously reviewed by the 
RO.  Also attached to the SSA decision was an October 1990 
SSA general medical examination.  In an SSA psychiatric 
examination of November 1990, the veteran complained of 
depression over something that had happened to him in 
college.  He claimed he had become depressed after one of his 
college instructors was forced to quit his job in 1984.  The 
veteran related no history regarding his military service.   
No psychiatric diagnosis was rendered.  

Another letter was sent to the veteran from the RO in 
September 1995.  In this letter, he was again requested to 
submit detailed information regarding his claimed in-service 
stressors.  He was informed that lay statements from fellow 
service members could corroborate his claimed stressors.   
The veteran was warned that his failure to submit this 
evidence could have an adverse effect on his claim.  

In November 1995, the RO requested that the ESG (now 
USASCRUR) verify the veteran's claimed stressors, and in 
1996, ESG responded that, after a review of the histories and 
ship logs of the U.S.S. Oriskany, it was able to verify that 
the lieutenant whom the veteran identified flew into the 
ground on a strafing mission in July 1969.  In August 1969, 
an aircraft crashed into the sea one mile from the U.S.S. 
Oriskany after takeoff.  The pilot was able to eject from the 
aircraft and was recovered alive.  In October 1969, a seaman 
was sucked into the intake of an F-8 aircraft and survived 
with injuries.  In June 1970, the ESG found that a seaman had 
been blown off the deck of the ship by an engine exhaust 
blast and was recovered.   However, this seaman was not the 
one named by the veteran, and ESG could not verify the 
shooting of the lieutenant who the veteran identified.  

In November 1996, the RO requested the veteran's VA medical 
records from the veteran's local VAMC.  The VAMC responded in 
December 1996 that the veteran's records were no longer 
available.  

The veteran was afforded a VA psychiatric examination in 
October 1996.  During the interview, the veteran repeated his 
claimed stressors, including the death of the lieutenant 
referred to above, the crash of an aircraft soon after launch 
from his ship, a plane crash landing on the ship and left 
dangling over the side, and pieces of aircraft hitting the 
wall of his sleeping compartment after a crash landing.  The 
examiner noted that they spent a lot of time discussing the 
veteran's claimed stressors.  He also claimed that the ship 
he served on, the U.S.S. Oriskany, was "dirty, old and 
falling apart."  The veteran alleged that the ship's 
conditions were so bad that a "chief" jumped into the 
ocean.  He again noted that he had been diagnosed with 
schizophrenia prior to entering service, and stated that he 
had entertained the idea of suicide just before he was 
inducted.  The examiner found the veteran to be a reliable 
historian.  The veteran currently complained of being 
depressed because of his mother's advanced age and his 
inability to work.  He claimed that he had been suicidal off 
and on for years.  The examiner reported that the veteran had 
continuously cried through the interview.  It was noted that 
the veteran felt helpless and hopeless and blamed the 
government for his current position.  The diagnosis was 
dysthymic disorder with some paranoid features.  The examiner 
opined that the stressors enumerated by the veteran did not 
warrant or justify a diagnosis of PTSD.  The examiner 
reported that the veteran's claims file had been reviewed.  

In an SSOC of December 1996, the veteran was notified by the 
RO had confirmed and continued the denial of service 
connection for PTSD, concluding that the medical evidence did 
not establish that his claimed stressors had resulted in that 
condition.  By rating decision of May 1997, the RO denied the 
veteran's claims for service connection for a psychiatric 
disorder other than PTSD.  It was determined that the 
veteran's current psychiatric disorder was first diagnosed 
many years after separation from the military and there was 
no medical evidence linking it to his military service.  In 
June 1997, the veteran filed a notice of disagreement 
regarding the issue of service connection for a psychiatric 
disability other than PTSD.  

The veteran's representative filed written arguments in 
October 1997 that contended that he was exposed to combat and 
that the RO had failed to properly apply the provisions of 38 
U.S.C.A. § 1154(b) to his claims of service connection.  In a 
brief submitted directly to the Board in November 1997, the 
veteran's representative noted that the Court had recently 
issued a decision in the case of Cohen v.  Brown, 10 Vet. 
App. 128 (1997), regarding the adjudication of claims of 
service connection for PTSD.  It was contended that the RO's 
handling of the veteran's claim had not met the requirements 
of this precedent decision.  The Board issued a remand in 
December 1997 directing the RO to develop the veteran's pre-
service and post-service medical records and readjudicate the 
veteran's claim for service connection under the guidelines 
of the Cohen decision.

In a VA Form 9 received in December 1997, the veteran argued 
that his pre-service schizophrenia had been permanently 
aggravated by his military service.  The RO sent the veteran 
letters in December 1997 requesting him to identify and 
submit signed release forms for his pre-service and post-
service medical records.  He was informed that his failure to 
provide this evidence could have an adverse effect on his 
claims for service connection.  In January 1996, the RO sent 
letters and signed release forms received from the veteran to 
multiple healthcare providers.  The veteran himself was also 
contacted and informed of these requests.  He was notified 
that although VA had a duty to assist him in gathering this 
evidence, it remained his responsibility to ensure that VA 
received this evidence.  

Private medical records, dated from April 1993 to November 
1997, show that in June 1996 the veteran's assessment 
included chronic anxiety.  A cardiovascular consultation 
reported medical histories of situational depression and 
PTSD.  

A response from a state college health center in February 
1998 reflects that it did not have any of the veteran's 
medical records available.  It was noted that a patient's 
medical records were destroyed seven years after his or her 
last visit.  Also in February 1998, the Las Vegas VAMC 
responded that there were no medical records available on the 
veteran.  

In late February 1998, a VAMC in California sent the 
available medical records on the veteran's treatment to the 
RO.  These records were dated from May 1990 to November 1991.  
Outpatient records dated in September 1990 and October 1991 
noted that the veteran had a past medical history of 
depression.  

A memorandum from the veteran's representative, dated in 
March 1998, reflects that the veteran's attempts to retrieve 
his pre-service medical records had been unsuccessful.  
Attached to this memorandum was a letter from the veteran 
that noted he was still awaiting a response from the 
appropriate healthcare facility.  Enclosed was a photocopy of 
a U. S. Postal Service return receipt addressed to this 
facility.  

The veteran was provided two VA psychiatric examinations in 
September 1998, which were conducted by separate 
psychiatrists.  The first examination noted the veteran's 
claim that he had not worked in the last nine years.  He 
asserted that, prior to that time, he was unable to keep a 
long-term job because of his poor concentration; however, the 
veteran later acknowledged that he was able to concentrate on 
things that interested him.  It was noted that the veteran 
had experienced psychiatric symptomatology for a "number of 
years," primarily depression.  He reported that prior to 
entering the military he had been treated for schizophrenia 
and felt he should not have been taken into active service 
because of his psychiatric problems.  The veteran asserted 
that prior to entering the military he could not function 
because he was afraid of dying.  It was noted by the examiner 
that this fear of dying had to do with being drafted into the 
military.  The veteran claimed a history of PTSD.  The 
veteran's stressors were noted to be learning of the death of 
a the commander referred to above; witnessing the crash of an 
A-4 aircraft soon after taking off from his ship; and a crash 
landing on the ship of a F-8 aircraft that resulted in the 
front half of the aircraft splitting off and falling into the 
sea.  The veteran maintained that his sleeping quarters were 
only 50 feet below deck and on the stern of the ship.  He 
asserted that he could hear the planes landing on the ship 
while he tried to sleep and was afraid that one of them would 
crash into his sleeping compartment.  

The examiner indicated that it appeared that the veteran 
never experienced direct combat while in the military.  The 
veteran alleged that he had infrequent nightmares of being 
inside an aircraft carrier or being in the place of that 
commander when he crashed.  He reported that he became very 
depressed during the Gulf War because he was afraid he would 
be recalled to active duty and he experienced psychological 
distress that was cued by airplanes.  However, the examiner 
noted that the veteran was a licensed pilot last flying in 
1984 and had worked as a baggage handler for a major airline 
in 1987.  He claimed that he no longer flew airplanes because 
he was afraid he would crash.  The examiner noted that during 
the veteran's interview he would frequently look at a picture 
of an airplane on the psychiatrist's wall.  The veteran's 
mood and affect were depressed; however, after the 
interviewer had asked the veteran about past presidents he 
began to laugh and tell a joke about the President.  The 
diagnosis was dysthymic disorder.  It was noted that the 
examiner had reviewed the veteran's claims file.

Another VA psychiatric examination was given to the veteran 
in late September 1998.  The veteran claimed that he had 
received pre-service psychiatric treatment while in college.   
He claimed that at that time he had been diagnosed with 
schizophrenia.  The veteran alleged that this diagnosis had 
not prevented him from serving in the military and that his 
treating psychiatrist was somehow responsible for him being 
inducted.  He claimed that while serving in the military he 
had felt like he was in a fog and had difficulty thinking and 
concentrating.  He also indicated that he had received post-
service psychiatric treatment for dysthymic disorder with 
paranoid features.  The veteran felt that his experiences in 
the military had affected him throughout his life and had 
made it very difficult for him function.  The examiner 
reported that the veteran had related similar stressors in 
this interview about crashed aircraft and the deaths of 
officers on his ship that had been described in previous 
examinations.  In addition, the veteran claimed that one of 
his stressors had been when three seamen jumped over board 
before his ship left San Francisco Harbor.  The veteran 
asserted that he occasionally had dreams involving these 
stressors and reported that plane crashes reminded him of 
them.  He also claimed that documentaries that showed bombs 
going off made him fearful and he would avoid these scenes.  
However, the examiner noted that despite the veteran's 
military experiences he still maintained an interest in 
aviation.  The veteran acknowledged that he had a pilot's 
license and over 250 hours of flight time.  He reported that 
he no longer flew airplanes because he  "thought that 
perhaps he was afraid of crashing."  The veteran also opined 
that his medical conditions would now preclude him from 
flying.  He was reported to have obtained a college degree in 
"aviation administration" in 1985, but claimed that a 
career in this field had not worked out.  

After an examination of the veteran and a review of the 
claims file, the examiner opined that while the veteran 
related his psychiatric complaints to events in his military 
service, the veteran had a history of difficulty in his 
thought processes that preceded his military service.  The 
examiner noted the following:

It is difficult to establish a definite 
link between the patient's current 
symptoms and the trauma he alleges that 
he observed.  However it is important to 
note that the incidents that he referred 
to [are] certainly plausible therefore if 
it is given that the patient's 
observations were correct and he did 
witness actual or threatened death or 
serious injury or threat of the physical 
danger of others...I can not say that the 
patient meets criteria...for post 
traumatic stress disorder...

The diagnoses were dysthymic disorder and a personality 
disorder with trace of schizotypal and dependent personality.

An SSOC was issued to the veteran in October 1998 informing 
him that the RO had again denied his claims of service 
connection for a psychiatric disability, including PTSD, 
determining that the evidence did not reveal a stressor 
sufficient to support a diagnosis of PTSD.  In addition, the 
RO stated that no confirmed diagnosis of PTSD was of record.  
Finally, the RO determined that the evidence failed to 
establish that the veteran had a chronic psychiatric disorder 
during his military service.

In a June 1999 decision, the Board denied service connection 
for a psychiatric disability, to include PTSD.  In doing so, 
the Board specifically found that the veteran did not have 
the disability.  In addition, the Board concluded that the 
veteran did not suffer from any other psychiatric disability 
that was incurred in or aggravated by service.  

As noted in the introduction, the veteran appealed, and in an 
October 2000 order, the Court granted the parties' joint 
motion for remand, vacating the Board's June 1999 decision 
and remanding this case for compliance with the terms of the 
joint motion, in which the parties maintained that the Board 
did not fulfill its duty to ensure compliance with the terms 
of the December 1997 remand.  Citing the Court's decision in 
Stegall v. West, 11 Vet. App. 268 (1998), in the May 2001 
remand, the Board acknowledged that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the December 1997 remand orders, which 
directed the RO to schedule the veteran for a special VA 
psychiatric evaluation conducted by two board-certified 
psychiatrists who had not previously examined him.  In doing 
so, the Board directed that the examiners had to review the 
veteran's claims folder and conduct all appropriate studies, 
including PTSD subscales.  In addition, the Board instructed 
the RO to prepare a report detailing the nature of any 
stressors that it had determined had been corroborated.  
Further, citing the recent enactment of the VCAA, the Board 
directed the RO to associate any pertinent outstanding 
records with the claims folder.  Finally, because of the 
importance of the VA psychiatric examinations, the Board 
cited the pertinent VA regulations and specifically informed 
the veteran that it was his responsibility to report for the 
examinations, to cooperate in the development of the claim, 
and that the consequences for failure to report, without good 
cause, included the denial of the claim.

In accordance with the Board's May 2001 remand instructions, 
in a June 2001 letter the RO requested the veteran identify 
the source of any outstanding records.  The veteran responded 
later that same month that he had submitted all pertinent 
information to the RO, but subsequently submitted an 
authorization to obtain records of his treatment by Dr. 
Steven D. Folkerth; although the RO obtained records of his 
care by Dr. Folkerth, a review of these records shows that he 
treated the veteran for conditions other than psychiatric 
disability.

Although apparently not before the Board in May 2001, in 
March 2001, in support of his PTSD claim, the veteran 
submitted a February 2001 report prepared by Dr. Kenneth J. 
Manges, a psychologist.  At the outset of his report, the 
psychologist reported that it was done at the request of the 
veteran's attorney and that that the veteran understood that 
the evaluation "was for his post-traumatic stress disorder 
claim and no therapy or intervention was being offered."  In 
the report, Dr. Manges indicated that he had reviewed the 
veteran's pertinent records, and indeed, he discussed many of 
these records in some detail.  In addition, Dr. Manges stated 
that he had conducted "an independent telephone interview" 
in January 2001.  Dr. Manges diagnosed the veteran as having 
PTSD "as a direct consequence" of his service in Vietnam.  

In support of this diagnosis, Dr. Manges explained that the 
veteran had experienced several stressors while serving in 
the Navy off the coast of Vietnam, and that the symptoms of 
his psychiatric disability included intense fear and 
helplessness or horror.  Further, the psychologist indicated 
that the veteran suffered from recurrent or intrusive 
recollections and flashbacks of these Vietnam experiences.  
The examiner also reported that the veteran had impaired 
ability to concentrate and focus and that these represented 
symptoms of his PTSD.  Dr. Manges further stated that the 
veteran's behavior in avoiding stimuli related to his Vietnam 
experiences also demonstrated that he had the disability; 
however, in doing so, he acknowledged that the veteran had 
pursued a pilot's license and had worked as a baggage handler 
for a major airline, but opined that those actions did not 
negate a diagnosis of PTSD.  The psychologist also indicated 
that symptoms of the veteran's PTSD included a diminished 
interest in significant activities and his estrangement from 
others.

Dr. Manges commented that the veteran had a pre-existing 
personality disorder, as well as a dysthymic disorder, for a 
period of time prior to and during service, and that he was 
exposed to multiple event that "would satisfy" the criteria 
for PTSD.  The examiner indicated that the veteran had 
difficulty in handling those events because he was not 
emotionally intact rendered him vulnerable to PTSD, stating, 
"That is, [the veteran] had pre-existing difficulties that 
were aggravated by events that he had witnessed while aboard 
ship."  In sum, Dr. Manges opined that the veteran's 
experiences while in service were consistent with other PTSD 
victims because he was exposed to stressful events and he had 
ongoing problems related to those in-service stressors.

In further compliance with the Board's remand instructions, 
the RO prepared a comprehensive list of all stressors 
identified by the veteran during the prosecution of this 
claim.  In doing so, the RO included the stressors that were 
corroborated by USASCRUR, all well as many that had not been 
verified.

In addition, in November and December 2001 letters, the 
veteran's attorney inquired as to when the veteran's VA 
examination was scheduled to take place, and the RO 
subsequently notified the veteran of the time, date and 
location of the examination.

In February 2002, a board-certified psychiatrist examined the 
veteran.  At the outset of her report, the physician 
discussed the veteran's pertinent records, which was based on 
her review, and which included his personal, occupational and 
medical history, as well as his claimed in-service stressors.  

During the interview, the veteran reported that prior to his 
entry into active duty, he had seen a psychiatrist who had 
attempted to "keep him out of service."  The veteran also 
stated that he was married for almost three years and had a 
son.  In addition, the veteran discussed his employment 
history, as well as his usual daily routine, which included 
doing household chores, helping his mother, and watching 
television.  The mental status examination revealed that he 
had no impairment of communication, some difficulty with 
complex reasoning and some paranoid delusions, but no 
hallucinations.  The veteran was not homicidal or suicidal, 
had appropriate hygiene, and was oriented to time, place and 
person.  The veteran's memory was good and he did not exhibit 
obsessive or ritualistic behavior.  In addition, his speech 
was goal directed and logical.  During the evaluation, the 
veteran also discussed his relationship with his mother.

Based on her interview of the veteran and her review of his 
records, the board-certified psychiatrist noted the veteran's 
claimed in-service stressors, including those that have not 
been corroborated.  The examiner determined that the veteran 
did not describe symptoms of PTSD, although she acknowledged 
that he exhibited anger at having been sent to Vietnam and 
that it saddened him to think about his experiences while 
serving there.  She explained, however, that the veteran had 
no intrusive distressing memories of the claimed stressors, 
including no flashbacks or nightmares.  In addition, she 
stated that he had no intense psychological distress or 
physiological reaction to anything that symbolized or 
resembled these experiences and that he did not attempt to 
avoid activities or situations that aroused those memories.  
The board-certified psychiatrist also noted that he had no 
psychogenic amnesia or restricted range of affect and that he 
was generally able to concentrate, and was neither 
hypervigilant nor had an exaggerated startle response.  The 
examiner did acknowledge, though, that the veteran was 
detached from others and had little interest in life outside 
of that shared with his mother, which she indicated could be 
explained on the basis of his personality disorder rather 
than due to PTSD.

In sum, the board-certified psychiatrist concluded that, even 
considering each of the veteran's reported stressors, 
including the ones that were verified as well as those that 
had not been corroborated, none was sufficient to support a 
diagnosis of PTSD, and in any event, he did not present with 
symptoms of that condition.  Instead, the examiner explained 
that the veteran's life was affected by his personality 
disorder, which has lead to an adjustment disorder.  She 
added that he was, in general, poorly adjusted to society and 
its demands, with his understanding and comprehension of it 
undermined by his personality disorder.  The sole Axis I 
diagnosis was adjustment disorder, and on Axis II, she 
diagnosed him as having personality disorder with paranoid 
and schizoid traits.

In further compliance with the Board's remand instructions, 
in August 2002, the RO attempted to afford the veteran a 
second formal VA psychiatric examination that was conducted 
by a board-certified psychiatrist.  The examination report 
reflects that the veteran presented alone and was advised of 
the purpose of the evaluation.  

An abbreviated mental status examination revealed that the 
veteran's affect was angry but controlled, without 
tearfulness.  The examiner described the veteran as 
"minimally engageable," and indicated that he repeatedly 
stated that he wanted to be examined by a male psychiatrist.  
The board-certified psychiatrist stated that the volume of 
the veteran's voice increased, that his eye contact was poor 
and mildly confrontational, and that he resisted all attempts 
to engage him in discourse regarding his mental status.  The 
examiner reported, "No formal mental status examination was 
possible today due to the veteran's discomfort with potential 
examination by a female physician," and a diagnosis was 
deferred.  Further, the psychiatrist noted that a review of 
the veteran's records revealed no indication of him having 
any discomfort with female examiners, including the February 
2002 that was performed by a female psychiatrist.  Moreover, 
she noted that she even discussed with the veteran the 
possibility of his being evaluated, on a walk-in basis, by 
one of the facility's male staff, which the veteran briefly 
considered before declining it without offering an 
explanation.

In addition, in an August 2002 notation in the claims folder, 
the RO noted that the veteran reported that he refused to be 
examined by any of its available compensation and pension 
psychiatrists because he would only be evaluated by a male 
physician, and that they had only two appropriate examiners 
were both female.  Apparently in response, the veteran 
indicated that "because the depression from which [he] 
suffered was caused by a situation involving a woman," he 
felt more comfortable talking openly with a man.  In 
addition, he indicated that the February 2002 evaluation, 
which was conducted by a female psychiatrist, was "a rather 
stressful and somewhat upsetting experience."  As such, the 
veteran requested that he be afforded another VA psychiatric 
examination, which was conducted by a male examiner, and 
expressed his willingness to travel to another facility where 
this request might be accommodated.

In a November 2002 rating decision, a copy of which was 
included in the SSOC dated that same month, the RO confirmed 
and continued its denial of the veteran's psychiatric 
disability claim.  In doing so, the RO cited the findings 
contained in Dr. Manges's February 2001 report, as well of 
those in the February 2002 VA examination report.  In 
addition, the RO cited his refusal to cooperate with the 
August 2002 evaluation, the absence of a history of problems 
with female examiners, and his refusal to be rescheduled by 
that examiner, concluded, "Since we have done all we can to 
provide you with an opportunity for a second VA examination 
and psychiatric testing, we will not make another attempt to 
examine you."  In doing so, the RO noted that the evidence 
showed that he had a personality disorder and that service 
connection was not available for that condition.  In 
addition, the RO determined that he did not have PTSD and 
that there was no association between any psychiatric 
disability and his military service.

Analysis

As a preliminary matter, the Board notes that in the prior 
remands, the Board instructed the RO to prepare a report 
detailing the nature of any stressors that had been 
corroborated to assist both the VA psychiatric examiners and 
the veteran in the development of this claim, so that any 
diagnosis of PTSD could be related to the veteran's in-
service experiences.  In this case, however, following the 
May 2001 remand, the RO prepared a comprehensive report in 
which it identified each of the veteran's claimed stressors, 
including those that had not been corroborated.  
Notwithstanding the above, numerous VA examiners, including 
the board-certified psychiatrist who evaluated him in 
February 2002, concluded, even after considering each of the 
asserted stressors, that he did not have PTSD.  As such, the 
veteran has not been prejudiced, because in including 
stressors that had not been corroborated, the RO accorded him 
greater consideration than was warranted by the Board's 
remand instructions.  Moreover, as noted above, although the 
February 2002 VA psychiatrist considered each of the 
veteran's asserted stressors, she concluded that he did not 
have PTSD.  In light of the above, the Board finds that a 
fourth remand of this claim is not warranted for compliance 
with the Board's instructions, pursuant to the Court's 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  
See also Evans v. West, 12 Vet. App. 22, 30-31 (1998); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board will thus proceed with the 
consideration of this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
psychosis will be recognized as service connected, although 
not otherwise established as incurred in service, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
active service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  See Doran v. 
Brown, 6 Vet. App. 283 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service when there is an 
increase in the said disability during this service.  Service 
connection will not be granted for a pre-existing disability 
when there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

During the course of this appeal, the regulations concerning 
the adjudication of claims involving entitlement to service 
connection for PTSD have changed.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. § 
3.304(f) were made effective the date of the Cohen decision.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stertor; and (3) credible supporting evidence 
that the claimed in-service stertor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.

The Court held in Cohen that if a veteran has received a 
diagnosis of PTSD from a competent medical professional, the 
VA must assume that this diagnosis was made in accordance 
with the applicable psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  If the veteran has received such a diagnosis, the 
VA can only reject it based on a finding that the 
preponderance of the evidence is against: 1) a PTSD 
diagnosis, 2) the occurrence of the in-service stressor(s), 
or 3) the connection of the present condition to the in- 
service stressor.  The Court also ruled that the provisions 
of 38 C.F.R. § 3.303(f) must be considered in conjunction 
with the presumptions granted a veteran under 38 U.S.C.A. § 
1154(b), if appropriate. 

38 U.S.C.A. § 1154(b) provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every  
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

Further, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, where as here the Board 
is presented with conflicting medical evidence, it is free to 
favor some medical opinions over others, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board notes that the Court has 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board will first address the veteran's claim with respect 
to PTSD, which he argues developed as a result of stressors 
he experienced during his military service.  He has never 
alleged that he directly engaged in combat with the enemy and 
the Board does not find that he did so.  In this regard, the 
Board reiterates that he received no combat awards or 
decorations and has conceded that his ship was never under 
attack.  Thus the benefit of 38 U.S.C.A. § 1154(b) is not 
extended to him.  Nonetheless he did proffer some stressors 
and verification of them was undertaken.  The only stressors 
that appear to have been directly experienced by the veteran 
was watching an aircraft crash into the sea soon after 
launch, witnessing an aircraft break-up on landing, and 
hearing parts of a crashed aircraft hit the outer compartment 
wall of his sleeping quarters.  He has acknowledged that 
information related to all of his other claimed stressors was 
furnished to him by secondary sources.  

With this in mind, the Board notes that the only post-service 
diagnoses of PTSD are contained in the March 1992 VA 
outpatient medical record and in Dr. Manges' February 2001 
report.  With regard to the March 1992 outpatient entry, the 
Board observes that it fails to identify the stressor(s) on 
which the staff had based the diagnosis of PTSD, other than 
"combat" service in Vietnam.  As discussed above, there has 
been presented no credible evidence that the veteran had 
combat service, and indeed, during this appeal the veteran 
has acknowledged that he did not serve in combat.  In fact, 
in his September 1992 statement, the veteran maintained that 
a lack of combat experience does not preclude a grant of 
service connection for PTSD.  In any event, because the 
diagnosis is predicated on an erroneous history, it has 
little probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, although 
the SSA decision of August 1992 found that the veteran did 
suffer with PTSD, this appears to be based on the veteran's 
own claims contained in his VA medical records.  In fact, the 
SSA's own psychiatric evaluation hardly mentioned the 
veteran's military service and does not include a diagnosis 
of PTSD.   During this evaluation, the veteran claimed that 
his current psychiatric disability started in the mid-1980s 
as a result of his post-service college experiences.  He 
failed to discuss any of the claimed stressors he had brought 
up before VA examiners.

The only other examiner who diagnosed the veteran as having 
PTSD is a private psychologist, Dr. Manges.  As noted above, 
at the outset of his report Dr. Manges acknowledged that the 
evaluation was performed at the request of the veteran's 
attorney and that the veteran understood that the evaluation 
"was for his post-traumatic stress disorder claim and no 
therapy or intervention was being offered."  As such, the 
Board notes that his findings and conclusions are suspect 
because the veteran's attorney necessarily has an interest in 
the outcome of this appeal, which VA examiners do not.  
Moreover, the probative value of the report is further 
undermined because Dr. Manges did not examine the veteran in 
person; instead, he conducted his interview by telephone and 
thus was unable to observe the veteran's demeanor, body 
language, facial reactions, etc.  In light of the foregoing, 
the Board concludes that Dr. Manges' diagnosis is of limited 
probative value.

By contrast, each of the examiners who have conducted a 
formal VA examination has concluded that the veteran does not 
have PTSD.  Many of these examiners noted the veteran's 
claimed stressors (both verified and unverified) and had 
access to the veteran's medical history on which to make 
their decisions.  This is especially true of the board-
certified psychiatrist who interviewed the veteran in 
February 2002 and prepared a comprehensive report based on 
her observations, the results of psychological testing, and 
her review of the veteran's pertinent records and who ruled 
out a diagnosis of PTSD.  The Board finds that she not only 
explained in detail the bases for her findings and 
conclusions, but that unlike Dr. Manges, who may have a 
personal interest in the diagnosis of the veteran's 
psychiatric disability, she based it on her personal 
examination of the veteran.  Moreover, unlike Dr. Manges, who 
is a psychologist, she is a board-certified psychiatrist, and 
as such has greater knowledge and skill in analyzing the 
data.

Accordingly, based on the Board's thorough and careful review 
of the evidence, the Board finds that the preponderance of 
the medical evidence shows that the veteran does not 
currently have PTSD.  Under these circumstances, his claim 
for service connection for this disorder must be denied.

Turning our attention to the claim for service connection for 
psychiatric disability other than PTSD, the Board recognizes, 
at the outset, that the veteran has claimed that prior to his 
military service he received a diagnosis of schizophrenia.  
In fact when examined by the military in December 1966, well 
before he entered service, he offered psychiatric complaints 
and claimed that his (mental) health was poor.  Despite such 
complaints, two psychiatric examinations conducted before he 
entered active duty were negative for psychiatric illness.  
Although he claimed that he received pre-service psychiatric 
treatment while at college, these records have been reported 
to be unobtainable.  

In this regard, the Board notes that as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board concludes that he did not have schizophrenia prior 
to service.  Indeed, in April 1990, a VA examiner commented 
that he gravely doubted that the veteran ever had 
schizophrenia.  In any event, whatever the true state of the 
veteran's mental health before service entry, which cannot be 
fully ascertained from the records VA has been able to 
secure, for the purpose of considering his claim for service 
connection for psychiatric illness, he is presumed sound at 
entry onto active duty, under the pertinent law and 
regulations.

38 C.F.R. § 3.304(b) states that the presumption of soundness 
at entry cannot be rebutted except by a showing of clear and 
unmistakable evidence to the contrary.  Although the April 
1990, July 1994, and September 1998 VA examiners indicated 
that his psychiatric disorder pre-existed his military 
service, and indeed, in his February 2001 report Dr. Manges 
agreed, because the veteran's claimed pre-service psychiatric 
records are no longer available for review, these opinions 
were clearly based on the veteran's own assertions of his 
medical history.  The Court held in Paulson v. Brown, 7 Vet. 
App. 466 (1995), that a veteran's account of a prior 
condition is an inadequate basis upon which to conclude that 
he had a condition that pre-existed his military service.  
(And in fact, the examiner of April 1990 noted that he or she 
did not have access to the veteran's medical history.)  As 
the veteran's pre-service medical records are unavailable to 
confirm symptoms or diagnosis that existed at that time, that 
the contemporaneous military psychiatric examinations found 
the veteran to be normal, and that the post-service medical 
opinions opining a pre-service existence of the veteran's 
psychiatric disorder were based solely on the veteran's 
recited history; the undersigned finds that the latter 
opinions are not clear and convincing evidence that the 
veteran's psychiatric disorder pre-existed his military 
service.  

There is no objective evidence that the veteran exhibited 
manifestations of psychiatric illness while on active duty or 
during the one-year presumptive period thereafter.  He was 
not treated or diagnosed with a psychiatric disability during 
his military service or within one year of his separation.  
In addition, although he reports that he was diagnosed with 
schizophrenia, a chronic psychiatric disability, none of the 
examiners, VA or private, have even suggested that the 
veteran suffers from this disease.  Moreover, as noted above, 
a VA examiner opined that he gravely doubted that the veteran 
ever had that condition.  As such, although at one point 
during the appeal the veteran argued that his pre-service 
schizophrenia had been permanently aggravated by his military 
service, in light of the absence of a diagnosis of this 
condition, there is no medical evidence to support this 
contention.  Instead, the medical evidence indicates that the 
veteran was not diagnosed as having an acquired psychiatric 
disorder until many years after his separation from active 
service.  Therefore, the presumption found at 38 C.F.R. § 
3.307 regarding a psychosis are not applicable to the current 
case.  

Further, there is no evidence that persuasively establishes 
that the current psychiatric disorder, however diagnosed, is 
linked in any way to the veteran's military service.  After 
weighing all the evidence, both positive and negative, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection.

In this regard, the Board points out that although it was not 
listed at the time the veteran entered service, the Board 
finds, nonetheless, that the veteran's personality disorder 
existed prior to his period of active duty, which is 
precisely what Dr. Manges indicated in his February 2001 
report.  In addition, the Board notes that pertinent 
regulations provide that such a disorder is not considered a 
disability for VA compensation purposes, and provide no basis 
for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
"[Personality] disorders are developmental in nature, and, 
therefore, not entitled to service connection.  Regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the [Schedule for 
Rating Disabilities].  See 38 C.F.R. §§ 4.9, 4.127 (1991).  
As a constitutional and developmental abnormality, a 
personality disorder is thus not a disability for VA 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see generally, 
Winn v. Brown, 8 Vet. App. 510 (1996) (upholding Secretary's 
authority to exclude certain conditions from consideration as 
disabilities under 38 C.F.R. § 4.9).

As a final point, the Board reiterates that the RO has made 
numerous efforts to assist the veteran in having him 
evaluated, including offering him the opportunity to be seen 
on a walk-in basis by a male member of its staff.  The Board 
finds that the RO has made a valiant effort to assist the 
veteran in the development of this case and finds that the 
veteran has not shown good cause for his refusal to 
cooperate.  In this regard, the Board observes that he was 
advised in advance of not only the importance of these 
examinations, which were to be performed by board-certified 
VA psychiatrists, but the consequences of his failure to 
cooperate.  Thus, the Board finds that the veteran's failure 
to cooperate with the psychiatrist who attempted to conduct 
the August 2002 board-certified VA psychiatric examination, 
together with his refusal to be examined by another examiner 
at that facility resulted in VA's inability to afford him a 
second examination that was in accordance with the Board's 
remand instructions, requiring the Board to adjudicate the 
merits of his claim based on the evidence currently of 
record.  38 C.F.R. § 3.655 (2002).  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  Accordingly, 
the veteran's failure to report for the scheduled VA 
examinations constituted a failure to cooperate in the 
development and adjudication of his claim, and contributed to 
the disallowance of the claim.




ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

